DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is responsive to the amendment filed on 30 December 2021. As directed by the amendment: Claims 1, 2, and 4-10 have been amended, Claim 3 has been cancelled,  and Claim 19 has been added.  Claims 11-18 were previously withdrawn due to a Restriction Requirement. Thus, Claims 1, 2, 4-10, and 19 are presently pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, the claim recites “wherein the strain relief coupler comprises a polymer material that is at least partially re-flowed when the outer layer is formed over 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Seeley (US Publication No. 2014/0316502, previously cited) in view of Kompa et al. (US Publication No. 2017/0373427).
Regarding Claim 1, Seeley discloses a lead body for medical implantation (100, 101, Fig. 1, Abstract) comprising: a first set of conducting sections (250, 251, Figs, 8-9); a second set of conducting sections (281, 282, Fig. 9); a strain relief coupler (200, 225, Fig. 9, Paragraph 0076-0078) having a axial length with a plurality of tines (ends of 281, 282, Fig. 9) extending along the axial length and extending radially thereby defining a plurality of axially-extending channels (paths/channels, Paragraph 0051-0053, 0011);  a plurality of joints (overlapping connector element joints 250, 281, Figs.8- 9) located 
within the plurality of channels (Paragraph 0051-0053, 0011), each joint coupling one conducting section from the first set of conducting sections to one conducting section from the second set of conducting sections (Paragraph 0076-0078, 0080); and an outer layer (260, Figs. 8-9, Paragraph 0070-0072, 0081, 0096, 0114) at least partially surrounding the first and second set of conducting sections, the plurality of joints and the strain relief coupler (Paragraph 0070-0072, 0081, 0096, 0114), wherein at least two of the plurality of joints are offset relative to each other (overlapping connector element joints 250, 281 are offset from one another with spacing/gaps such that the joints are not immediately adjacent, see Fig. 9). However, Seeley et al. does not specifically disclose wherein at least two of the plurality of joints are axially offset relative to each other along the axial length of the coupler.
Kompa et al. teaches a lead assembly (Paragraph 0054, 0138) comprising a coupler (100, Figs. 1-2, Abstract, Paragraph 0008, 0149) having an axial length, including axially-extending channels (Paragraph 0093-0094, 0106), and a plurality of joints (connecting joints within coupler 100 which connect 124, 132, 130, 134, 166, 120; Figs. 2, 8, 17A-D; Paragraph 0097-0098, 0147, 0149-0152, 0176), wherein each joint couples one conducting section from a first set of conducting sections to one conducting section from a second set of conducting sections (connecting first conducting sections to second conducting sections, e.g. 124, 132, 130, 134, 166, 120, Figs. 2, 8, 17A-D; Paragraph 0097-0098, 0147, 0149-0152, 0176), wherein at least two of the plurality of joints are axially offset relative to each other along the axial length of the coupler (joints are axially offset in the longitudinal direction; elements 124, 132, 130, 134, 166, 120 are axially offset between connections; Figs. 2, 8, 17A-D; Paragraph 0097-0098, 0150-0152, 0176). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure at least two of the plurality of joints to be axially offset relative to each other along the axial length of the coupler, as taught by Kompa et al., in the lead body comprising a plurality of joints offset relative to each other as disclosed by Seeley, in order to ensure that the connections are additionally sufficiently spaced not to be in contact and/or shorted, as also taught by Kompa et al. (Paragraph 0152, 0176), and further since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).


Claims 2, 4, 7-10, and 19 are is rejected under 35 U.S.C. 103 as being unpatentable over Seeley in view of Klardie et al. (US Publication No. 2011/0245887).
Regarding Claim 2, Seeley discloses a lead body for medical implantation (100, 101, Fig. 1, Abstract) comprising: a first set of conducting sections (250, 251, Figs, 8-9);
a second set of conducting sections (281, 282, Fig. 9); a strain relief coupler (200, 225, Fig. 9, Paragraph 0076-0078) having a axial length with a plurality of tines (ends of 281, 282, Fig. 9) extending along the axial length and extending radially thereby defining a plurality of axially-extending channels (paths/channels, Paragraph 0051-0053, 0011);  a plurality of joints (overlapping connector element joints 250, 281, Figs.8- 9) located within the plurality of channels (Paragraph 0051-0053, 0011), each joint coupling one conducting section from the first set of conducting sections to one conducting section from the second set of conducting sections (Paragraph 0076-0078, 0080); and an outer layer (260, Figs. 8-9, Paragraph 0070-0072, 0081, 0096, 0114) at least partially surrounding the first and second set of conducting sections, the plurality of joints and the strain relief coupler (Paragraph 0070-0072, 0081, 0096, 0114), further comprising at least first and second sleeves attached over the first and second set of conducting sections and over the strain relief coupler (multiple fills/tube sections to provide spacing and insulation, Paragraph 0070-0072, 0079, 0081, 0092, 0096).  Seeley does not specifically disclose wherein the first sleeve is attached over the first set of conducting sections and over the strain relief coupler, and the second sleeve attached over the second set of conducting sections and over the strain relief coupler.
However, Klardie et al. teaches a lead body for medical implantation (Abstract) comprising a coupler (connector joints, 110, Figs. 2-7, Paragraph 0041-0042, 0069) wherein a first sleeve (120,122, Figs. 2-7) is attached over a first set of conducting sections (112, Figs. 2-6) and over the coupler (formation of overlapping lap joints between inner and outer tubing layers/jackets, Paragraph 0042, 0046, 0048), and a second sleeve (124, 148, 136, Figs. 2-7)  is attached over a second set of conducting sections (112, Figs. 2-6) and over the coupler (formation of overlapping lap joints between inner and outer tubing layers/jackets, Paragraph 0042, 0046, 0048). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the at least first and second sleeves in the lead body disclosed by Seeley to have a first sleeve attached over a first set of conducting sections and over the coupler, and to have a second sleeve attached over a second set of conducting sections and over the strain relief coupler, as taught by Klardie et al., in order to provide overlapping sleeves thus avoiding a weak/unprotected seam section for added safeguarding to prevent breakage, and further since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claim 4, Seeley discloses a lead body for medical implantation wherein the plurality of joints are all offset such that no two joint of the plurality of joints are immediately adjacent each other (overlapping connector element joints 250, 281 are offset from one another with spacing/gaps such that the joints are not immediately adjacent, see Fig. 9).  
Regarding Claim 7, Seeley discloses a lead body for medical implantation wherein the outer layer is a polymer material (Paragraph 0070-0072, 0081, 0096, 0114) that is flowed over the conducting sections and strain relief coupler (Paragraph 0068, 0114).  
Regarding Claim 8, Seeley discloses a lead body for medical implantation wherein the outer layer comprises a polymer material (Paragraph 0070-0072, 0081, 0096, 0114) that is at least partially re-flowed when the outer layer is formed over the conducting sections and strain relief coupler (Paragraph 0068, 0071-0072, 0114). 
Regarding Claim 9, Seeley discloses a lead body for medical implantation wherein at least one of the plurality of joints comprises one of welding or an adhesive (Paragraph 0010, 0078, 0096).  
Regarding Claim 10, Seeley discloses a lead body for medical implantation wherein the first and second sets of conducting sections each comprise 4, 8, or 16 individual conducting sections (Paragraph 0052-0053, 0115).
Regarding Claim 19, Seeley appears to disclose that the first and second sleeves (multiple fills/tube sections to provide spacing and insulation, Paragraph 0070-0072, 0079, 0081, 0092, 0096) each are configured with an opening having a diameter that is approximately the same as a diameter formed by the outer radial dimensions of the plurality of tines (ends of 281, 282, Fig. 9) of the strain relief coupler (e.g. uniform lead, Paragraph 0070, 0112; lead structures of Fig. 1, 9, 15). Klardie et al. also shows that the first and second sleeves (120,122, 124, 148, 136, Figs. 2-7) each are configured with an opening having a diameter that may be approximately the same as a diameter formed by the outer radial dimensions of the coupler (e.g. 100, 100’, Fig. 1, Paragraph 0041-0042, 0069). Although neither Seeley nor Klardie et al. explicitly discloses the diameters of the sleeves, it appears that the diameters are approximately the same as the tines/coupler. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second sleeves to each have a diameter that is approximately the same as a diameter formed by the outer radial dimensions of the plurality of tines of the strain relief coupler, in order to avoid a large bulging section or protuberance that may impede implantation and/or the functionality of the lead, and further since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seeley in view of Klardie et al., further in view of Finley et al. (US Patent No. 8,644,953, previously cited).
Regarding Claims 5 and 6, Seeley discloses a lead body for medical implantation wherein the conducting sections all have a substantially circular shaped cross-section (281, 282, 205, 251, Figs. 8-9). Seeley and Klardie et al. in combination do not specifically disclose wherein the conducting sections all have a substantially circular shaped cross-section and the conduction sections all have an outer diameter between 0.001 inches and 0.010 inches, or wherein the outer diameter of the lead body is between 0.021 inches and 0.103 inches.  However, Finley et al. teaches a lead body for medical implantation (Abstract, 10, 40, 16, Fig. 1) comprising a connector (20, 22, Fig. 1) and comprising configurations to provide strain relief (Col. 10, Lines 20-25, Col. 3, Lines 30-35)  and including conducting sections all having a substantially circular shaped cross-section (braided cable 154, Fig. 10, Col. 5, Lines 50-58) and have an outer diameter of 0.005 inches (Col. 12, Lines 30-40), and further wherein the outer diameter of the lead body is between 0.03 and 0.07 inches (Col. 5, Lines 50-58).  Therefore, it would have been an obvious matter of design choice before the effective filing date of the claimed invention to configure the conducting sections to have an outer diameter of between 0.001 inches and 0.010 inches, or wherein the outer diameter of the lead body is between 0.021 inches and 0.103 inches, as taught by the examples of Finley et al., in the leady body for medical implantation as taught by Seeley and Klardi et al. in combination, in order to configure the elements to be sized for biocompatibility purposes depending on implantation location, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).








Response to Arguments
The Applicant’s amendments to Claim 5 overcome the previous 35 USC 112(b)/pre-AIA  second paragraph rejection of this claim as made in the previous Non-Final Rejection Office Action mailed 30 September 2021 by clarifying the claim language at issue. However, the Applicant’s amendments to Claim 8 do not fully overcome the previous 35 USC 112(b)/pre-AIA  second paragraph rejection of this claim. Although the Applicant has added the word “comprising”, the limitation remains unclear as to how the polymer material is connected in relation to the outer layer, since the strain relief coupler cannot be “formed over” itself. Therefore this limitation is indefinite. See 35 USC 112(b)/pre-AIA  second paragraph rejection of Claim 8 made above. 
The Applicant’s arguments made in the Response filed 30 December 2021 with respect to the previous 35 USC 102(a)(1) and 35 USC 103 rejections of Claims 1, 2, and 4-10 as made in the previous Non-Final Rejection Office Action mailed 30 September 2021 have been fully considered but are moot due to the new grounds of rejection made above, necessitated by the Applicant’s amendments.
The Applicant specifically argues (Pages 6-8 of Response) that previously cited Seeley does not specifically disclose all of the claim elements of Claim 1 as amended, particularly the newly added limitations, “wherein at least two of the plurality of joints are axially offset relative to each other along the axial length of the coupler.” However, the newly cited Kompa et al. reference teaches these features in combination with Seeley et al., in a new 35 USC 103 rejection made above. Therefore, Claim 1 as amended remains rejected as described in detail above. 
Furthermore, the Applicant additionally argues (Pages 8-9 of Response) that previously cited Seeley does not specifically disclose all of the claim elements of Claim 2 as amended, particularly the newly added limitations, “a first sleeve attached over the first set of conducting sections and over the strain relief coupler and a second sleeve attached over the second set of conducting sections and over the strain relief coupler.” 
However, the newly cited Klardie et al. reference teaches these features in combination with Seeley et al., in a new 35 USC 103 rejection made above. Therefore, Claim 2 as amended remains rejected as described in detail above.
No additional specific arguments were made with respect to the previous 35 USC 102(a)(1) and 103 rejections of dependent Claims 4-10 or new Claim 19, nor with respect to the previously cited Finley et al. reference. Therefore, Claims 1, 2, 4-10, and 19 are rejected as described in detail above.


Conclusion

The prior art made of record and not relied upon is considered pertinent to the Applicant's disclosure: 
Bernhart et al. (US Publication No. 2005/0075554) discloses a lead assembly comprising joint sections with are axially offset in a longitudinal direction (170, Fig. 8, 11; Paragraph 0047, 0051-0052).



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792